16597076
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al. 20170355306 A1 hereinafter “Bellotti” in view of Pearce (US 20180111554 A1.) hereinafter “Pearce” further view of US Choi et al. (20180181137 A1).
 Regarding Claim 1, 8, and 15
Belotti discloses A detection system of a vehicle (Bellotti, In FIG. 4 a passenger car 401 is trailing a terrestrial vehicle 100), comprising: 
a plurality of sensors configured to acquire information about an environment around the vehicle, the plurality of sensors including a camera to capture images of a scene within the environment (Bellotti, one or more video cameras 103); 
one or more processors (microcontrollers, microprocessors, 0022); and 
a memory (memory 102, 0021, 0022, 0023) communicably coupled to the one or more processors (microcontrollers, microprocessors, 0022) and storing:
determine a state of the object, the state including at least a trajectory estimate for the object (Bellotti, [0041] With reference again to FIG. 7, these teachings will also accommodate simultaneously displaying one or more items of metadata as pertain to the oncoming vehicle 702. In this illustrative example the metadata includes the detected speed 703 of the oncoming vehicle 702 and its current distance 704 (from, for example, the front of the truck or the back of the truck); and 
a drive module including instructions that when executed by the one or more processors cause the one or more processors determine a recommended driving maneuver based at least in part on the determined state of the object (the display 104 also now includes an explicit warning 901 to caution the following driver to not attempt to pass the vehicle 100 at the present time. “DO NOT OVERTAKE” 901). 
Bellotti does not explicitly disclose a tracking module including instructions that when executed by the one or more processors cause the one or more processors to track an object within the portion of each image in the set of images 
a detection module including instructions that when executed by the one or more processors cause the one or more processors to determine that at least a portion of each image in a set of images captured by the camera indicates an external display in the environment; 
However, Pearce discloses a detection module including instructions that when executed by the one or more processors cause the one or more processors to determine that at least a portion of each image in a set of images captured by the camera indicates an external display in the environment (Pearce, an external surface 308 of the vehicle A FIG. 4, an image sensor unit 302 of the vehicle A captures an image 304 on a left-side road. The processing unit of the vehicle A may link the image 304 to a visual marker 306 which is disposed on an external surface 308 of the vehicle A. The visual marker 306 may be numbers and/or letters, a 2D barcode or set of dots. [0067] “the surface may be an internal surface of the vehicle or a display or a screen in the vehicle.” [0009]);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to combine Belotti with the teaching of Pearce as suggested to so as the “information may include at least one of a speed of the vehicle, a current location, direction of travel, time to the destination, road traffic conditions, safety warnings, speed sign alerts and advertising.”(Pearce, 0011).
Belotti-Pearce does not explicitly disclose a tracking module including instructions that when executed by the one or more processors cause the one or more processors to track an object within the portion of each image in the set of images;
However CHOI discloses a tracking module including instructions that when executed by the one or more processors cause the one or more processors to track an object within the portion of each image in the set of images ([0015] In an embodiment, the human- [0015])
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to combine Belotti with the teaching of CHOI as suggested to so as the vehicle is well informed of the presence or absence of oncoming traffic.(Belotti, 0003).  The same motivation that was applied to claims 1, 18 and 15, applies equally as well to the dependent claims.
Regarding Claim 2, 9, and 16 Belotti 
Belotti-Pearce-Choi discloses The detection system of claim 1, wherein the detection module further includes instructions 
to determine that the portion of each image in the set of images indicates the external display based at least in part on detecting a symbol in the portion of each image in the set of images, wherein the symbol indicates a displayed image (Pearce, display screen 308 is identified as the projection screen based on visual marker 306, FIG. 4).  
Regarding Claim 3, 10, and 17
Belotti-Pearce-Choi discloses The detection system of claim 1, wherein: 
the plurality of sensors further includes at least a depth sensor to capture depth images of the scene corresponding with the images captured by the camera (Choi, tracking detect the following target by comparing the depth image and the color image 0015); and  
26the detection module further includes instructions to determine that the portion of each image in the set of image indicates the external display based at least in part on a comparison of the depth images against the corresponding images captured by the camera (Choi, “detect the following target by comparing the depth image and the color image, 0015).  
Regarding Claim 4, 11, and 18
Belotti-Pearce-Choi discloses The detection system of claim 3, wherein determining the state of the object further comprises: 
determining that a portion of the object is at least partially visible to the depth sensor (Choi, tracking module may include a detection unit configured to detect the following target by comparing the depth image and the color image, 0015); and 
determining a distance to the object based on the portion of the object, wherein the state further includes the distance (Bellotti, fig. 6 distance 350MTS).  
Regarding Claim 5, 12, and 19
Belotti-Pearce-Choi discloses The detection system of claim 3, determining the state of the object further comprises: determining a distance to the external display (Bellotti, fig. 6 distance 350MTS); 
determining that no portion of the object is visible to the depth sensor (Choi,  0015); and 
determining an estimate minimum distance to the object based on the distance to the external display (display 104), wherein the state further includes the estimate minimum distance (Bellotti, fig. 6 distance 350MTS represents estimate minimum distance.  Further the .  
Regarding Claim 6 and 13 
Belotti-Pearce-Choi discloses The detection system of claim 1, wherein the trajectory estimate includes an estimated speed of the object (Belotti, one item of metadata comprises a speed of the oncoming vehicle. Fig. 6) and, when the speed is greater than zero, an estimated direction of movement of the object. (Bellotti, [0041] with reference again to FIG. 7, these teachings will also accommodate simultaneously displaying one or more items of metadata as pertain to the oncoming vehicle 702. In this illustrative example the metadata includes the detected speed 703 of the oncoming vehicle 702 and its current distance 704 (from, for example, the front of the truck or the back of the truck).  
Regarding Claim 7, 14, and 20
Belotti-Pearce-Choi discloses The detection system of claim 1, wherein the drive module further includes instructions to determine the recommended driving maneuver by: determining a predicted trajectory of the vehicle (comparing the depth image and the color image 0015); 
predicting a collision with the object based on the state of the object and the predicted trajectory of the vehicle (0041); and 
modifying a planned trajectory of the vehicle to avoid the collision, wherein the recommended driving maneuver includes the modification (comparing the depth image and the color image 0015). 
Pertinent
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140139717 A1 Distinguish real object from virtual object because IR camera can only see real object due to its heat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/NAOD W BELAI/             Examiner, Art Unit 2481                                                                                                                                                                                           
/WILLIAM C VAUGHN JR/            Supervisory Patent Examiner, Art Unit 2481